EXHIBIT 10.1

 

AGREEMENT FOR PURCHASE
AND SALE OF REAL ESTATE

 

 

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE (this “Agreement”) is
entered into as of August __, 2019 (the “Effective Date”), by and between EAST
COAST LOGISTICS & DISTRIBUTION, INC., a Pennsylvania business corporation
(“Seller”) and INNOVATIVE FOOD HOLDINGS, INC., a Florida corporation authorized
to do business in the Commonwealth of Pennsylvania (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller is the owner of the Property (as defined below); and

 

WHEREAS, Purchaser desires to purchase from Seller and Seller desires to sell to
Purchaser all of the Property on the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

ARTICLE 1

AGREEMENT TO PURCHASE AND SELL

 

Seller agrees to sell and convey to Purchaser, and Purchaser agrees to purchase
from Seller, upon the terms and conditions set forth in this Agreement, all of
Seller’s right, title and interest in and to the following (collectively, the
“Property”):

 

(a)     the land legally described on Exhibit A attached hereto and made a part
hereof and commonly known as 220 Oak Hill Road, Mountain Top, Luzerne County,
Pennsylvania 18707 together with all privileges, rights, easements,
hereditaments, and appurtenances belonging to the land, and all right, title and
interest of the titleholder thereof in and to any streets, alleys, passages, and
other rights-of-way included therein or adjacent thereto (before or after the
vacation thereof) (the “Land”) (To the extent the legal description provided in
this Agreement is inconsistent with that of the Survey (as hereinafter defined)
or the Title Commitment (as hereinafter defined), the language of the Survey or
Title Commitment will control.);

 

(b)     all buildings, structures, parking areas and other improvements located
on the Land and any and all fixtures attached thereto (collectively, the
“Improvements”);

 

(c)     the articles of personal property owned by Seller as set forth on
Exhibit B attached hereto and made a part hereof or used in connection with the
operation of the Improvements (collectively, the “Personal Property”); and

 

(d)     all licenses, franchises, permits, authorizations and approvals used in
connection with or relating to the ownership, occupancy or operation of any part
of the Land, Improvements or Personal Property (collectively, the “Permits”).

 

1

--------------------------------------------------------------------------------

 

 

ARTICLE 2

PURCHASE PRICE

 

2.1     Purchase Price.   The purchase price (the “Purchase Price”) to be paid
by Purchaser to Seller for the Property will be Four Million Five Hundred
Thousand and 00/100 Dollars ($4,500,000.00), subject to the adjustments, credits
and prorations described below.

 

2.2     Payment of Purchase Price.

 

 

(a)

Within five (5) business days following the Effective Date, Purchaser will
deliver or cause to be delivered to Chicago Title Insurance Company (the "Title
Company") the sum of Twenty Five Thousand Dollars ($25,000.00) (the "Deposit")
to be held by the Title Company in an interest bearing escrow account.

 

 

(b)

Within five (5) business days following the expiration of the General Review
Period (as defined below), provided that this Agreement has not been terminated
in accordance with Section 3 below, Purchaser will deliver or cause to be
delivered to the Title Company the additional sum of Twenty Five Thousand
Dollars ($25,000.00), which sum will be added to and become part of the Deposit.

 

 

(c)

At Closing, Purchaser will pay to Seller the balance of the Purchase Price,
which will include adjustments for the Deposit and the prorations, credits and
closing costs allocated to the parties pursuant to this Agreement, in cash.

 

2.3     Closing Costs.   Seller will pay the cost of obtaining and recording any
releases of any mortgages, liens (including, without limitation, liens on
Personal Property) or other encumbrances that are not Permitted Exceptions (as
defined below). Purchaser will pay the cost of: (a) the Title Policy (as defined
below), including the cost of extended coverage over the standard printed
exceptions; (b) the cost of the Survey; (c) the endorsements described in
Section 4.2 below; (d) the premium for the lender’s title insurance policy (if
any) and any related endorsements; and (e) the cost of recording the Deed and
any other documents related to the financing of its purchase of the Property.
The expense and cost of all state and local realty transfer taxes relating to
the purchase of the Property shall be divided equally between the Seller and
Purchaser. All other closing costs will be apportioned according to prevailing
local custom and law. Except as expressly provided in this Agreement to the
contrary, each party will pay its own legal fees.

 

2.4     Closing Prorations and Adjustments.   The following items will be
prorated and adjusted as of 12:01 a.m. on the Closing Date (as defined below) as
follows:

 

(a)     Seller will credit Purchaser at Closing real estate taxes, charges and
assessments affecting the Property based upon 100% of the last ascertainable tax
bill(s). Any such taxes

 

2

--------------------------------------------------------------------------------

 

 

prorated on an estimated basis on the Closing Date will be reprorated by the
parties when and as the actual amount of such taxes becomes known. Any
adjustment due to reproration of taxes will be paid not later than thirty (30)
days following the final determination of the amount of such taxes and delivery
of the demand by the party to whom payment is due. The reproration obligations
of the parties will survive the Closing.

 

(b)     Seller will pay all expenses necessary to repair, operate and maintain
the Property in its current condition accrued up to and including the Closing
Date. Any such expenses which are prepaid as of the Closing Date will be
credited to Seller, and Purchaser will be responsible to pay such expenses
accruing subsequent to the Closing Date. Any expenses that have accrued up to
and including the Closing Date but have not been billed to or paid by Seller as
of the Closing Date will, to the extent possible, be paid by Seller (with such
payment evidenced to Purchaser) at the time of Closing, or, if not so payable,
at Purchaser’s option, will be credited to Purchaser, provided that such credit
will not release Seller of the obligation to make full payment if the credit is
insufficient for any reason. Utility meters for utility services payable by
Seller will be read on or immediately prior to the Closing Date, if possible,
and the amounts due as disclosed by such readings will be paid by Seller or
credited to Purchaser. Otherwise all utility charges and billings will be
prorated using the prior month’s bill as of the Closing Date and will be
reprorated upon receipt of actual bills for the period in question.

 

(c)     Any and all other items customarily prorated or required by any other
provision of this Agreement to be prorated or adjusted.

 

2.5       Payment of Purchase Price. The Purchase Price, plus or minus any
adjustments, credits or prorations provided for herein, will be paid to Seller
at the Closing by wire transfer of immediately available funds.

 

2.6       Purchaser’s Financing. During the period of time beginning on the
Effective Date and ending at 5:00 P.M. (Eastern Time Zone) on the date that is
forty-five (45) days after the Effective Date (the “Financing Period”),
Purchaser will obtain a written commitment for a loan in the amount of
$3,855,000.00, with an interest rate not to exceed six percent (6.00%) per year,
and an amortization period of at least twenty (20) years (the “Loan
Commitment”). Purchaser will apply for the Loan Commitment within ten (10) days
after the Effective Date. If Purchaser makes a good faith effort but is unable
to obtain the Loan Commitment, then Purchaser will have the right to terminate
this Agreement by providing written notice of termination to Seller prior to the
expiration of the Financing Period. If Purchaser does not provide written notice
of termination prior to the expiration of the Financing Period, then Purchaser
will for all purposes be deemed to have secured the Loan Commitment. If
Purchaser terminates this Agreement pursuant to Section 3, then the Title
Company will return the Deposit to Purchaser and the parties will have no
further obligations hereunder except for any obligations that expressly survive
termination.

 

3

--------------------------------------------------------------------------------

 

 

ARTICLE 3

PURCHASER’S DUE DILIGENCE

 

3.1     General Review Period; Termination Right. During the period of time
beginning on the Effective Date and ending at 5:00 P.M. (Eastern Time Zone) on
the date that is forty-five (45) days after the Effective Date (the “General
Review Period”), Purchaser and its agents, employees, contractors and
representatives will have the right to: (i) enter upon the Land and Improvements
to conduct tests, inspections and investigations of the physical condition of
the Land, Improvements and Personal Property (including, without limitation,
environmental inspections and investigations); and (ii) review books, records
and other due diligence materials relating to the Property as may be necessary
for Purchaser to determine whether any matter or condition makes the Property
unacceptable to Purchaser in Purchaser’s sole and absolute discretion. Purchaser
agrees that a representative of Seller will be afforded not less than 24 hours
prior notice to allow Seller or its representative to be present at each
inspection or test of the Property.

 

Purchaser will repair any damage to the Property resulting from Purchaser’s
activities on the Property under this Section 3.1. Purchaser will also defend
(with counsel reasonably satisfactory to Seller), indemnify and hold harmless
Seller from and against any and all loss, cost, damage, expense or liability
arising out of Purchaser's activities on the Property and/or the cost thereof,
or out of any negligence or willful misconduct of Purchaser in performing the
surveys, tests and inspections contemplated hereby, provided that, without
expanding by implication the scope of the foregoing indemnity, the foregoing
agreement to indemnify and hold harmless will not apply to any loss, cost,
damage, expense or liability arising out of or related to (i) any condition upon
or under the Property not caused by Purchaser, (ii) any violation of law
existing with respect to the Property not caused by Purchaser, or (iii) the
negligence or willful misconduct of Seller or its shareholders, officers,
directors, employees, agents or contractors. The foregoing indemnity will
survive the expiration or earlier termination of this Agreement.

 

Within five (5) Business Days after the Effective Date, Seller will provide
Purchaser with copies of materials in its possession relating to Purchaser’s due
diligence investigations, including without limitation, existing surveys, title
reports, service contracts, environmental reports, blueprints and warranties,
third party reports and such other items in Seller’s possession that Purchaser
reasonably requests.

 

If Purchaser, in its sole and absolute discretion, determines that the Property
is unacceptable to Purchaser, then Purchaser may terminate this Agreement by
delivering written notice of termination to Seller at any time on or before the
end of the General Review Period and deliver a notice to the Title Company
demanding that the Deposit be delivered to Purchaser at which time, the Deposit
will be immediately returned to Purchaser. If Purchaser does not terminate this
Agreement during the General Review Period as set forth herein, the Deposit will
become non-refundable absent a Seller default.

 

Purchaser will maintain or cause its designated consultants, auditors or
engineers to maintain in full force and effect such types of insurance as are
reasonable and customary under the circumstances, covering all individuals
employed by or retained by Purchaser or its representatives in connection with
Purchaser’s surveys, tests and inspections; including, but not limited to
comprehensive general liability insurance in the amount of $1,000,000.00.
Certificates of such

 

4

--------------------------------------------------------------------------------

 

 

insurance naming Seller as an additional insured will be provided to Seller
before any surveys, tests and inspections.

 

Purchaser will keep any information generated during its assessment of the
Property (including its environmental assessment) as confidential unless
required by law to do otherwise and will not disclose such to any third party
other than Purchaser’s attorney or lender (or prospective lender), any
prospective tenant, or any such prospect’s consultant(s), or other real estate
consultant engaged specifically in connection with this acquisition or
Purchaser’s efforts to secure a future lease encumbering all or a portion of the
Property, without prior approval of Seller, which will be within Seller’s sole
discretion; and if this transaction fails to close as required herein all
documents supplied Purchaser by Seller will be promptly returned to Seller.

 

3.2     Existing Leases. Purchaser expressly acknowledges that the Property is
encumbered by five (5) leases (the “Leases”). Within five (5) days of the
Effective Date of this Agreement, Seller will furnish to Purchaser a copy of the
Leases. On or before Closing (as defined below), Seller will provide Purchaser
with tenant estoppel certificates, signed by the tenants, in a form reasonably
acceptable to Purchaser.

 

3.3     Survey. Purchaser, at its cost, will obtain a survey certified to
Seller, and the Title Insurer, and made by a registered Pennsylvania land
surveyor, in accordance with February 23, 2016 ALTA/NSPS standards, including
ALTA/NSPS Table A requirements, 1, 2, 3, 4, 6(a), 11(a), 13 16, 18 and 20 in the
amount of $1,000,000 (the “Survey”). In all events, the Survey shall allow Title
Insurer to remove all survey exceptions from the title commitment and grant an
extended coverage endorsement to Purchaser, except for the Permitted Exceptions.
The Survey shall reveal no encroachments onto the Property from any adjacent
property, no encroachments by any of the improvements onto any adjacent
property, and no violation by any of the improvements of any building line or
easement affecting the Property. The Survey shall also state that the Property
is not in a flood hazard area that would require flood insurance under the
Federal Disaster Protection Act of 1973.

 

3.4     Due Diligence. No representation or warranty contained herein shall be
affected or deemed waived or otherwise impaired or limited by reason of any
investigation or due diligence conducted by Purchaser or by any agent or
representative of Purchaser, except to the extent that on or before the Closing
Date, the Purchaser obtains or acquires knowledge of any facts, events or
circumstances that would cause a representation or warranty to be untrue or
inaccurate. If Purchaser acquires such knowledge, Purchaser shall (i) provide
written notice of termination to Seller on or before the Closing Date, in which
case the Deposit will be immediately returned to Purchaser and neither party
will have any further rights or obligations hereunder; or (ii) proceed to
Closing, in which case Purchaser shall execute at Closing an affidavit attesting
to the fact that, as of Closing, Purchaser is not aware of any facts or
circumstances that would give rise to a claim for a breach of a representation
or warranty by Seller.

 

5

--------------------------------------------------------------------------------

 

 

ARTICLE 4

TITLE INSURANCE

 

4.1     Title Commitment.   Within thirty (30) days after the Effective Date,
Purchaser will order from the Title Company and deliver to Seller:

 

(a)     A commitment (the “Title Commitment”) from Chicago Title Insurance
Company (the “Title Insurer”) having an effective date no earlier than thirty
(30) days prior to the Effective Date; and

 

(b)     Legible photocopies of any documents identified in the Title Commitment.

 

4.2     Title Objections. Within ten (10) days after Purchaser delivers the
later of the Survey and the Title Commitment to Seller, Purchaser will deliver
to Seller’s attorney a list of any objections to title and survey matters with
respect to the Land (the “Title Objections”). If Purchaser fails to submit a
list of the Title Objections within the 10-day period described above, then the
“Permitted Exceptions” will be deemed to be all matters appearing on the Survey
and the Title Commitment.

 

If Purchaser delivers a list of Title Objections within the 10-day period
described above in this Section 4.2, then Seller may, at its election, within
ten (10) days after Seller receives the Title Objections: (a) cause the Title
Objections to be deleted from the Title Commitment; (b) cause the Title Insurer
to insure over or commit to insure over such Title Objections; (c) agree, in
writing, to cause such Title Objections to be deleted or insured over at or
prior to the Closing; or (d) terminate the Agreement, in which case the Deposit
will be immediately returned to Purchaser and neither party shall have any
further rights or obligations hereunder. If within the aforementioned 10-day
cure period, Seller fails or elects not to take one or more of the actions
described in clauses (a), (b), (c) or (d) above in this Section 4.2 with respect
to all of the Title Objections, then Purchaser may by written notice to Seller
within five (5) days after the expiration of Seller’s 10-day cure period elect,
as its sole remedy, to: terminate this Agreement, in which case all of the
Deposit will be returned to Purchaser.

 

4.3     Title Policy.   At the Closing, Purchaser will procure an ALTA 2006 Form
Owner’s Title Insurance Policy from the Title Insurer or in lieu thereof a
marked-up title commitment from the Title Insurer (either being referred to
herein as the “Title Policy”) which in either case will: (i) be dated as of the
date of the recording of the Deed; (ii) name Purchaser or its designee as the
insured; (iii) have a liability amount equal to the Purchase Price; (iv) show
Purchaser as the owner of the Property in fee simple subject to no exceptions
other than the Permitted Exceptions; (v) include extended coverage over the
standard printed exceptions; and (vi) include the following endorsements: (A)
zoning 3.1 (with parking); (B) survey; (C) access; (D) owner’s comprehensive;
(E) PIN; (F) contiguity, if applicable; and (H) such other endorsements as
Purchaser or its lender may reasonably request.

 

4.4     No Further Liens.   Seller agrees that it will not, from and after the
Effective Date, cause or permit any actions that result in any additional
exceptions to title.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

 

5.1      Representations and Warranties of Seller.   Subject to the provisions
of this Article 5, Seller represents to Purchaser that as of the date of this
Agreement:

 

6

--------------------------------------------------------------------------------

 

 

(a)     Litigation. To the best of Seller’s knowledge, there is no material
pending or threatened litigation or condemnation action against the Property or
against Seller with respect to the Property as of the date of this Agreement.

 

(b)     No Insolvency; No General Assignment. Seller is not a debtor in any
state or federal insolvency, bankruptcy, receivership proceeding and Seller has
not made a general assignment for the benefit of creditors.

 

(c)     Non-Foreign Person. Seller is not a “foreign person” as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

(d)     Contracts. Seller has not entered into any service or equipment leasing
contracts relating to the Property which will be in force after the Closing.

 

(e)     Due Authority. This Agreement and all agreements, instruments and
documents provided to be executed or to be caused to be executed by Seller are,
or on the Closing Date will be, duly authorized, executed and delivered by and
are binding upon Seller. Seller is a corporation, duly organized and validly
existing and in good standing under the laws of the Commonwealth of
Pennsylvania, and is duly authorized and qualified to do all things required of
it under this Agreement.

 

(f)     Assessments. To the best of Seller’s knowledge, there are no pending or
threatened special or betterment assessments affecting the Property or any
portion thereof.

 

(g)     Zoning. To the best of Seller’s knowledge, the Property is currently
zoned for its current use by the applicable governmental authorities and except
for any violations arising from the current tenant’s use (or misuse), the
Property is in material compliance with that zoning classification.

 

(h)     Habitat; Wetlands. To the best of Seller’s knowledge, there are no
archaeological, anthropological or historical finds, objects or sites or any
endangered or threatened species in, on or about the Property. No portion of the
Property constitutes a “critical habitat” as such term is defined in the
Endangered Species Act of 1973, as amended. No part of the Property contains
“wetlands” as that term is defined in 33 C.F.R. §328.3(b)(1989), flood plains or
floodways.

 

(i)     Hazardous Substances. To the best of Seller’s knowledge, there are no
Hazardous Substances located on the Property, and the Property is in compliance
with all applicable Environmental Laws and there are no orders, judgments,
claims, suits, actions or proceedings concerning or affecting the Property with
respect to any Environmental Law. Seller has not received any notice of any
threatened or pending suit, action or proceeding concerning the Property
relating to any Environmental Law. To the best of Seller’s knowledge, there are
no underground storage tanks located at the Property. As used in this Agreement,
“Hazardous Substance” will mean and include all hazardous or toxic substances,
wastes or materials, any pollutants or contaminants (including, without
limitation, asbestos, petroleum products, and materials which include hazardous
constituents) or any similar substances or materials which are included under or
regulated by any Environmental Law. “Environmental Law” will mean and include
all local, state or federal laws, rules, orders and regulations pertaining to
environmental regulation or the use, processing, storage, disposal, generation
or transportation of Hazardous Substances or any

 

7

--------------------------------------------------------------------------------

 

 

contamination, clean up or disclosure related thereto. Environmental Laws
include, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Super Fund Amendments and
Reauthorization Act of 1986, the Resource, Conservation and Recovery Act, the
Hazardous and Solid Waste Amendments of 1984, the Toxic Substance Control Act,
the Federal Insecticide, Fungicide and Rodenticide Act, the Federal Water
Pollution Control Act, the Federal Safe Drinking Water Act, the Federal Clean
Air Act, the Federal Clean Water Act, the National Environmental Protection Act,
as any of the foregoing has heretofore been or is hereafter amended, and any
regulations promulgated with respect to any of such statutes.

 

(j)     References to the “knowledge”, “best knowledge” and/or “actual
knowledge” of Seller or words of similar import will refer only to the current
actual (as opposed to implied) or constructive knowledge of Joseph Talarico,
Seller’s president. Notwithstanding anything to the contrary contained in this
Agreement, Joseph Talarico will have no personal liability hereunder. The
provisions of this Section 5.1 will survive the Closing for a period of one (1)
year.

 

5.2     Representations, Warranties and Covenants of Purchaser. Purchaser
represents and warrants to Seller as follows:

 

(a)     This Agreement and all agreements, instruments and documents provided to
be executed or caused to be executed by Purchaser are, or on the Closing Date
will be, duly authorized, executed and delivered by and are binding upon
Purchaser. Purchaser is a corporation, duly organized and validly existing and
in good standing under the laws of the State of Florida, qualified to do
business in the Commonwealth of Pennsylvania, and is duly authorized and
qualified to do all things required of it under this Agreement.

 

(b)     No bankruptcy, insolvency, reorganization, arrangement or moratorium
proceeding or allegation of fraudulent conveyance is now pending or threatened
against Purchaser.

 

(c)     Execution by Purchaser of this Agreement and all documents provided for
to be executed by Purchaser, and performance by Purchaser of the provisions
hereof and thereof, will not violate or result in any breach of, or constitute a
default under, any law, regulation, order or judgment of any governmental
authority to which Purchaser is subject, or any agreement, indenture, mortgage,
deed of trust, bank loan, credit agreement or any other instrument to which
Purchaser is a party or by which Purchaser is bound, where such breach or
default might adversely affect Purchaser's ability to perform its obligations
hereunder or under such other documents. Purchaser is not in default under any
note, evidence of indebtedness, lease, contract, license, undertaking or other
agreement where the liability thereunder might adversely affect Purchaser's
ability to perform its obligations under this Agreement or such other documents.

 

(d)     The provisions of this Section 5.2 will survive the Closing for a period
of one (1) year.

 

8

--------------------------------------------------------------------------------

 

 

ARTICLE 6

ONGOING OPERATIONS AND RISK OF LOSS

 

6.1     Ongoing Operations.   During the period from the date of this Agreement
to the Closing Date, Seller will not enter into any contracts, lease or other
agreements affecting the use or occupancy of the Property, which contracts,
leases or other agreements cannot be terminated on or before the Closing Date,
without the prior written consent of Purchaser.

 

6.2     Casualty and Condemnation.   

(a)     If, at any time between the date of acceptance hereof and the Closing,
all or any portion of the Property is Materially Damaged (defined below) by
casualty or condemned by any legally constituted authority for any public use or
purpose, then Purchaser may elect either: (i) to terminate this Agreement, in
which event the Deposit will promptly be refunded to Purchaser, and thereupon
neither Purchaser nor Seller will have any further liabilities, obligations or
rights with regard to this Agreement except for matters that by the express
terms hereof survive termination; or (ii) proceed to close in accordance with
the terms of this Agreement and to collect at Closing (or at Closing receive a
credit against the Purchase Price for) all proceeds from any condemnation or
from any insurance policies insuring the Property from damage or destruction and
have the terms of this Agreement remain in full force and effect and binding on
the parties (with Purchaser receiving a credit against the Purchase Price for
any deductibles and the amount of any uninsured casualty). In the event of a
condemnation in which Purchaser does not elect to terminate this Agreement
pursuant to the foregoing terms, then the term Property, as used herein, will
thereafter refer to the Property less and except any portion thereof taken by
such condemnation. “Materially Damaged” means, with respect to any Improvements,
damage that: (a) in Purchaser’s reasonable estimation, exceeds $200,000 to
repair; (b) in Purchaser’s reasonable estimation, will take longer than sixty
(60) days to repair; or (c) is not insured.

 

(b)     In addition (and without limiting subparagraph (a) above), Purchaser
will have no obligation to purchase the Property if any casualty, such as
(without limitation) earthquake, sinkhole, contamination by hazardous substances
or act of God, affects or threatens to affect the Property so as to make the
ownership of operation of the Property more expensive, and upon any such
occurrence, Purchaser may terminate this Agreement by notice to Seller given at
any time prior to Closing, whereupon the Deposit will be immediately refunded to
Purchaser, and thereupon the parties will be relieved of any and all further
right, duty, liability or obligation under or with respect to this Agreement,
except for matters that by the express terms of this Agreement will survive
termination.

 

 

ARTICLE 7

PURCHASER’S CONDITIONS TO CLOSING

 

7.1     Conditions to Purchaser’s Obligation to Close.   Purchaser’s obligation
to close on the purchase of the Property is conditioned on the following:

 

(a)     Seller will have performed all of the covenants and obligations to be
performed by Seller under this Agreement at or before the Closing, and the
representations and warranties of

 

9

--------------------------------------------------------------------------------

 

 

Seller set forth in this Agreement will be true in all material respects on and
as of the Closing Date; and

 

(b)     There will have been no material adverse change from the Effective Date
in the condition of the Property, other than as a result of a casualty or
condemnation which will be governed by Section 6.2 hereof.

 

If one or more of the conditions set forth above in this Section 7.1 has not
been satisfied as of the Closing Date, then Purchaser may, in its sole
discretion, terminate this Agreement by delivering written notice of such
termination to Seller at any time on or before the Closing Date, in which case,
the Deposit will be immediately returned to Purchaser and neither party will
have any further rights or obligations hereunder, except that if the failure to
satisfy any such condition is due to a breach or default by Seller of any of its
covenants, agreements, representations, warranties or other obligations
hereunder, then the provisions of Section 9.2 will apply.

 

7.2     Waiver of Conditions. At any time or times, Purchaser may elect to waive
in writing the benefit of any of the conditions set forth in Section 7.1.
Purchaser will not be deemed to have waived any such condition, unless such
waiver is set forth in a written document signed by Purchaser or its agent, and
then only to the extent expressly set forth in such writing. If Purchaser waives
any such condition, such waiver will not relieve Seller from, or modify or
affect, Seller’s other covenants and obligations under this Agreement, and such
covenants and obligations will survive such waiver and the Closing.

 

ARTICLE 8

THE CLOSING

 

8.1     Definition; Time and Place. The performance by Seller and Purchaser of
their respective obligations under this Agreement directly or through the
completion of the escrow deposits required of them to be made and the delivery
of the Purchase Price to Seller by the Closing Escrowee (as defined below), will
constitute the closing of the sale (the “Closing”). The date of the Closing (the
“Closing Date”) will be the later of (i) September 30, 2019, or (ii) thirty (30)
days after expiration of the General Review Period. The Closing will take place
at the Title Insurer’s office closest to the Property, at a time as Seller and
Purchaser will mutually agree. The Title Insurer will act as the closing
escrowee (the “Closing Escrowee”).

 

8.2     Possession.   Possession of the Property will be delivered at the
Closing subject to the terms of the Leases.

 

8.3     Escrow. This sale will be closed through a “New York style” escrow (the
“Closing Escrow”) with the Closing Escrowee, in accordance with the general
provisions of the usual form of escrow agreement then in use by the Closing
Escrowee, with such special provisions inserted in the escrow agreement as may
be required to conform with this Agreement (the “Escrow Agreement”). The Closing
Escrow and the Escrow Agreement will be auxiliary to this Agreement, and this
Agreement will not be merged into or in any manner superseded by the Closing
Escrow or the Escrow Agreement. Upon the creation of the Closing Escrow, payment
of the Purchase Price and delivery of the Deed and other closing documents will
be made through the Closing Escrow and the Earnest Money will be deposited in
the Closing Escrow. The attorneys for the

 

10

--------------------------------------------------------------------------------

 

 

parties are hereby authorized to execute the Escrow Agreement and any amendments
thereto. Each party will have the right to inspect all documents prior to or at
the time of deposit in the Closing Escrow. The escrow fee for the Closing Escrow
will be shared equally by the parties.

 

8.4     Documents To Be Delivered By Seller At Closing. At the Closing, Seller
will deliver or cause to be delivered to Purchaser directly or, if either party
elects, through the Closing Escrow, the following, each of which will be in form
reasonably satisfactory to Purchaser and (if applicable) the Title Insurer:

 

(a)      Such evidence that may be reasonably required by Purchaser or the
Escrow Agent to evidence the status and capacity of Seller and the authority of
the persons who are executing the various documents on behalf of the
Seller;     

 

(b)      Special warranty deed (the “Deed”), duly executed and acknowledged by
Seller, granting, conveying and warranting to Purchaser or Purchaser’s Assignee
(as defined in Section 10.3), good and indefeasible fee simple absolute title to
the Property subject only to the Permitted Exceptions;

 

(c)      Bill of sale (the “Bill of Sale”) executed by Seller, conveying to
Purchaser good and marketable title to the Personal Property as described in the
Bill of Sale, free and clear of all encumbrances and adverse claims;(d)      The
Title Policy (as ordered by Purchaser and cleared by Seller per the provisions
above);

 

(d)      An affidavit in compliance with Section 1445 of the Code and applicable
regulations stating, under penalty of perjury, Seller's United States taxpayer
identification number and that Seller is not a “foreign person” as that term is
defined in said Section 1445;

 

(e)      An ALTA Statement and a gap undertaking as may be reasonably required
by the Title Insurer in order to issue the Title Policy in the form required
pursuant to Section 4.3 hereof;

 

(f)      If required by the Title Company to issue extended coverage title
insurance (but not otherwise), all utility letters;

 

(g)      An assignment of the Leases and the forklift equipment leases
(described in Exhibit B) in form reasonably acceptable to Purchaser;

 

(h)     Tenant estoppel certificates (5) in form reasonably acceptable to
Purchaser;

 

(i)      Any other instruments, documents, affidavits and certificates as
Purchaser or the Title Company may reasonably request in order to conform to the
provisions of this Agreement, in such form as will be reasonably satisfactory to
Title Company, and as may be reasonable and customary for transactions of this
type.

 

8.5     Documents To Be Delivered By Purchaser At Closing. At the Closing,
Purchaser will deliver or cause to be delivered to Seller directly, or if either
party elects through the Closing Escrow, the following, each of which will be in
form reasonably satisfactory to Seller and (if applicable) the Title Insurer:

 

11

--------------------------------------------------------------------------------

 

 

(a)     The Purchase Price, plus or minus adjustments, credits and prorations as
provided for herein; and

 

(b)     All other documents required to be executed and/or delivered by
Purchaser pursuant to other provisions of this Agreement or the Escrow
Agreement.

 

8.6     Documents to be Jointly Delivered by Seller and Purchaser at Closing. At
the Closing, Seller and Purchaser will each execute and deliver, directly, or if
either party elects, through the Closing Escrow, the following, each of which
will be in form reasonably satisfactory to both parties and (if applicable) the
Title Insurer:

 

(a)     Applicable transfer tax declarations for the Commonwealth of
Pennsylvania, Lucerne County, and any necessary municipal transfer tax
declarations; and

 

(b)     A Closing or disbursement statement prepared by the Title Insurer.

 

ARTICLE 9

DEFAULTS; REMEDIES

 

9.1     Purchaser’s Default.   If Purchaser is in default under this Agreement
and such default is not cured within five (5) Business Days after written notice
of such default is given by Seller to Purchaser, then Seller may, as its sole
and exclusive remedy, terminate this Agreement, in which case, the Deposit will
be delivered to Seller as liquidated damages and as Seller’s sole and exclusive
remedy. The parties acknowledge that Seller’s actual damages in the event of a
default by Purchaser under this Agreement will be difficult to ascertain, and
that Seller’s receipt of the Deposit as liquidated damages represents the
parties’ best estimate of such damages. The parties agree that the foregoing
provisions of this Section 9.1 are reasonable in light of the intent and
circumstances surrounding the execution of this Agreement, and Seller expressly
acknowledges and agrees that its rights and remedies will be limited as set
forth above in this Section 9.1. However, notwithstanding anything contained in
this Section 9.1 to the contrary, in the event of any breach or default by
Purchaser of a post-Closing covenant or obligation or a covenant or obligation
that expressly survives the Closing, Seller will also be entitled to any and all
rights and remedies available at law or in equity.

 

9.2     Seller’s Default.   If Seller is in default under this Agreement and
such default is not cured within five (5) Business Days after written notice of
such default is given by Purchaser to Seller, then Purchaser may, at its option,
pursue the following: (i) terminate this Agreement, the Deposit will be paid to
Purchaser and Seller will pay Purchaser liquidated damages in the amount equal
to the Deposit; or (ii) enforce specific performance of Seller's obligations
hereunder, including specifically the conveyance of the Property in the
condition required hereby, or (iii) if Seller’s default is due to Seller’s sale
of the Property to a third party, then Purchaser may elect to pursue any and all
damages provided by law or in equity. In addition, in the event of any breach or
default by Seller of a post-Closing covenant or obligation or a covenant or
obligation that expressly survives the Closing, Purchaser will be entitled to
any and all rights and remedies available at law or in equity.

 

12

--------------------------------------------------------------------------------

 

 

9.3     Costs of Enforcement. In the event any action or proceeding is brought
by either party to enforce the terms of this Agreement, each party will pay its
own costs, fees (including, without limitation, attorneys’ fees) and expenses.

 

ARTICLE 10

MISCELLANEOUS

 

10.1     Notices.   All notices, requests or other communications which may be
or are required to be given, served or sent by either party hereto to the other
will be given in writing and will be deemed received upon acceptance or
rejection of delivery if delivered (a) in person or email transmission, with
receipt thereof confirmed by printed email acknowledgment, (b) by overnight
delivery with any reputable overnight courier service, or (c) by deposit in any
post office or mail depository regularly maintained by the United States Postal
Office and sent by registered or certified mail, postage paid, return receipt
requested, and, in each case, addressed as follows:

 

If to Seller:

East Coast Logistics & Distribution, Inc.

728 Moosic Road

Old Forge, PA 18518

Attention: Joseph Talarico
Phone: 570-237-5078

Email: joseph.c.talarico@dupontmotorlines.com

 

with a copy to:

Robert T. Kelly, Jr.

Myers, Brier & Kelly, LLP

425 Spruce Street, Suite 200

Scranton, Pennsylvania 18503

Phone: 570-342-6100

Email: rkelly@mbklaw.com 

 

If to Purchaser:

Innovative Food Holdings, Inc.

28411 Race Track Road

Bonita Springs, Florida 34135

Attention: Justin Wiernasz

Phone: 239-449-3239

E-mail: Jwiernasz@ivfh.com

 

with a copy to:

W. Roger Carlson, Esq.

Nisen & Elliott, LLC
200 West Adams Street, Suite 2500
Chicago, Illinois 60606

Phone: 312-346-7800

Email: Rcarlson@nisen.com

 

or to such other address as either party may from time to time specify as its
address for the receipt of notices hereunder, in a notice to the other party.

 

13

--------------------------------------------------------------------------------

 

 

10.2    Entire Agreement. This Agreement embodies the entire understanding of
the parties and there are no further or other agreements or understandings,
written or oral, in effect between the parties relating to the subject matter
hereof, except as may be set forth in a written instrument executed by all
parties contemporaneously with or subsequent to this Agreement. This Agreement
will not be construed more strictly against one party hereto than against the
other party merely by virtue of the fact that it may have been prepared
primarily by counsel for one of the parties. It is understood and recognized
that both parties have contributed substantially and materially to the
preparation of this Agreement.

 

10.3     Successors and Assigns; Assignment. This Agreement will be binding upon
and will inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

10.4     Severability. If any term or provision of this Agreement or any
application thereof will be invalid or unenforceable, the remainder of this
Agreement and other applications thereof will not be affected thereby.

 

10.5     Captions; Number. The captions contained in this Agreement are for the
convenience of reference only, and will not affect the meaning, interpretation
or construction of this Agreement. As used in this Agreement, the singular form
will include the plural and the plural will include the singular, to the extent
that the context renders it appropriate.

 

10.6     Counterparts. This Agreement may be executed in two or more
counterparts (including by means of facsimile, pdf or other electronic means),
each of which will be deemed to be an original and all of which together will be
deemed to be one and the same instrument.

 

10.7     Governing Law; Venue. This Agreement has been executed and delivered,
and is to be performed, in the Commonwealth of Pennsylvania, and this Agreement
and all rights, obligations and liabilities hereunder will be governed by, and
construed in accordance with, the internal laws of the Commonwealth of
Pennsylvania. Each party hereby irrevocably waives any objection that it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any federal or state
court sitting in Luzerne County, Pennsylvania.

 

10.8     Time of the Essence. Time is of the essence of this Agreement.

 

10.9     Modification. The provisions of this Agreement may not be amended,
changed or modified orally, but only by an agreement in writing signed by all of
the parties hereto.

 

10.10    Waiver. Except as otherwise expressly provided in this Agreement, no
waiver by a party of any breach of this Agreement or of any warranty or
representation hereunder by the other party will be deemed to be a waiver of any
other breach by such other party (whether preceding or succeeding and whether or
not of the same or similar nature) and no acceptance of payment or performance
by a party after any breach by the other party will be deemed to be a waiver of
any breach of this Agreement or of any representation or warranty hereunder by
such other party whether or not the first party knows of such breach at the time
it accepts such payment or performance. Except as otherwise expressly provided
in this Agreement, no failure or delay by a party to exercise any right it may
have by reason of the default of the other party will operate as

 

14

--------------------------------------------------------------------------------

 

 

a waiver of default or modification of this Agreement or will prevent the
exercise of any right by the first party while the other party continues to be
so in default.

 

10.11     Business Days. If any date specified in this Agreement for the Closing
Date or for commencement or expiration of time periods for termination or
approvals or for notice occurs on a day other than a Business Day, then any such
date will be postponed to the next following Business Day. As used herein,
“Business Day” will mean any day other than a Saturday, Sunday or a holiday
observed by national banks or the Title Insurer.

 

10.12     Payment of Real Estate Brokers and Consultants. Seller and Purchaser
represent that the only broker involved in this transaction is Lewith & Freeman
Real Estate, Inc. (the "Broker"). Seller will pay all applicable brokerage fees
and commissions per the terms of a separate agreement. Each party will indemnify
and hold harmless the other party for the indemnifying party’s dealings or other
circumstances which give rise to additional brokerage commissions or claims from
third parties other than the Broker. These indemnities will survive the Closing
or the termination of this Agreement.

 

 

 

The remainder of this page is left blank intentionally.

 

15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SELLER:

EAST COAST LOGISTICS & DISTRIBUTION, INC.

 

By:                                                                             
                     

 

 

PURCHASER:

INNOVATIVE FOOD HOLDINGS, INC.

 

By:                                                                            
                     

 

 

 

 

16
 

 

 